Exhibit 99.2 RADWARE LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollarsin thousands September 30, December 31, Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Available-for-sale marketable securities Short-term bank deposits Trade receivables, net Other current assets and prepaid expenses Inventories Total current assets LONG-TERM INVESTMENTS: Available-for-sale marketable securities Long-term bank deposits Severance pay funds Total long-term investments Property and equipment, net Intangible assets, net Goodwill Other long-term assets Total assets $ $ RADWARE LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data September 30, December 31, Unaudited LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Trade payables $ $ Deferred revenues Other payables and accrued expenses Total current liabilities LONG TERM LIABILITIES: Deferred revenues Other long-term liabilities Total long-term liabilities COMMITMENTS AND CONTINGENT LIABILITIES SHAREHOLDERS’ EQUITY: Share capital Additional paid-in capital Treasury stock ) ) Accumulated other comprehensive income Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ - 2 - RADWARE LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Nine months ended September 30, Three months ended September 30, Unaudited Revenues Cost of revenues Gross profit Operating expenses: Research and development, net Sales and marketing General and administrative Total operating expenses Operating income (loss) ) Financial income, net Income before taxes on income Taxes on income ) Net income Basic net earnings per share $ Diluted net earnings per share $ - 3 - RADWARE LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME U.S. dollars in thousands, except per share data Nine months ended September 30, Three months ended September 30, Unaudited Net income Other comprehensive income before tax: Unrealized gains (losses) on available-for-sale securities: Changes in unrealized gains ) ) ) Less: reclassification adjustments for gains included in net income ) Other comprehensive income (loss), net of tax ) ) ) Comprehensive income (loss) ) - 4 - RADWARE LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY U.S. dollars in thousands, except share data Number of outstanding Ordinary shares Share capital Additional paid-in capital Treasury stock, at cost Accumulated other comprehensive income Retained earnings Total Balance as of January 1, 2014 $ $ $ ) $ $ $ Repurchase of shares ) — — ) — — ) Issuance of shares upon exercise of stock options 43 — — — Stock based compensation — Tax benefit related to exercise of stock options — Other comprehensive income, net of tax — ) — ) Net income — Balance as of December 31,2014 ) Repurchase of shares ) — — ) — — ) Issuance of shares upon exercise of stock options 7 — — — Stock based compensation — Tax benefit related to exercise of stock options — Other comprehensive income, net of tax — Net income — Balance as of September 30, 2015 (unaudited) $ $ $ ) $ $ $ - 5 - RADWARE LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Nine months ended September 30, Unaudited Cash flows from operating activities: Net income Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock based compensation Gain from sale of available-for-sale marketable securities ) ) Amortization of premiums, accretion of discounts and accrued interest on available-for-sale marketable securities, net Accrued interest on bank deposits ) 43 Increase in accrued severance pay, net 23 Decrease (increase) in trade receivables, net ) Increase in other current assets and prepaid expenses and deferred income taxes, net ) ) Decrease (increase) in inventories ) Increase (decrease) in trade payables ) Increase in deferred revenues, other payables and accrued expenses and other long-term liabilities 49 Tax benefit related to exercise of stock options ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Investment in (proceeds from) other long-term assets ) 8 Investment in bank deposits, net ) ) Investment in available-for-sale marketable securities ) Net cash used in investing activities ) ) - 6 - RADWARE LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Nine months ended September 30, Unaudited Cash flows from financing activities: Proceeds from exercise of stock options Excess tax benefit from stock-based compensation Repurchase of shares ) ) Net cash provided (used) by financing activities ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period - 7 -
